DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The examiner notes for clarity of the record that inventor has added new claim 70.  The subject matter of this claim is encompassed by previously elected Group A.  At this point in the prosecution, after inventor’s latest amendment, all pending claims are encompassed by Group A (claims 1, 4, 6, 7, 48 and 65-70).  

112 Rejections Withdrawn
The rejections of claims 1, 4, 5, 7, 48 and 65-69 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claim 1, inventor explicitly confirms that the term “avoiding” means that the CYP3A4 is not administered (4/28/2022 Response, page 5 of 7).  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

103 Rejections Withdrawn
The rejection of claims 1, 4, 5, 7, 48 and 65-69 under 35 USC 103, outlined in the previous Office Action, is withdrawn.  Upon reconsideration, and in view of inventor’s arguments, the rejection is withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 48 and 65-70 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 9,611,267 B2, prior art of record.
US 9,611,267 B2 teaches pemigatinib (column 186, Example 126; column 267, claims 1 and 2) as a member of a Markush group of compounds (column 2, line 3) which are useful in the treatment of cancer (column 62, line 12).  The cancers include inter alia bladder cancer, liver cancer, hematopoietic malignancies (i.e. myeloid/lymphoid neoplasms), and gastrointestinal stromal tumors (e.g. cholangiocellular carcinoma, which is encompassed by the prior art term) (column 62, lines 13, 16, 22 and 33).  Dosing of an intended amount is based on body weight and is administered per day (i.e. “continuously”) and will depend on variables such as the type and extent of progression of the cancer, patient health, efficacy, formulation and administration route (column 68, line 10).  
	The examiner notes for clarity of the record that the instant independent claims each include a negative claim limitation: “…avoiding the concomitant administration of a CYP3A4 perpetrator” (claim 1); “…avoiding the concomitant administration of a strong CYP3A4 inhibitor” (claim 4); “…avoiding the concomitant administration of a moderate to strong CYP3A4 inducer” (claim 5); “…avoiding the concomitant administration of itraconazole” (claim 7); and “…avoiding the concomitant administration of rifampin” (claim 48).  However, since the cited art does not recite a positive step of including a CYP3A4 perpetrator, a strong CYP3A4 inhibitor, a moderate to strong CYP3A4 inducer, itraconazole or rifampin, then the prior art method inherently teaches inventor’s negative claim limitations.  
	Claims 66 and 67 are included in this rejection because the limitations of particular examples of cancers, which are encompassed by the broader language of the cited art, are nonetheless encompassed by the teachings of the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/2/2022